Title: To Thomas Jefferson from Thomas Attwood Digges, 14 February 1808
From: Digges, Thomas Attwood
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Rhode’s Hotel Sundy forenoon 14 Feby / 8
                  
                  Supposing my business will oblige me from hence in the afternoon (while I can catch a spert of fair weather) And that I may thereby not have the pleasure of seeing You this trip, I make free to inclose You Mr Brodies intimation, (the only one I have yet been able to obtain.) about the late military visit to Warburton—which unluckily happend while I was replacing a boundary stone & busy with a Surveyor on a part of my Farm rather distant from the House. I am vexd that the Gentn (whose names are yet unknown to me) neither got refreshment, or recd any clue or guides to the Sites, the markd posts at the Channel, the course for ships to avoid the Virga. mud flatts &ca &ca—
                  I am sorry to learn that Mr Madison as well as the Secy at War are both confind by illness—of course I cannot wait upon the latter for usual communications.
                  I expect about Wedy. next a Swan or two up from Cob point (which is a little below Hoes ferry)—a resident there assurd me possitively I should have them, & I have sent a messenger down to bring them up: If they come I will send my Boy up with them, and can then get a return of Mr Brodies inclosd & formally written note wch He might not like to be freely made use of. I hope to obtain some further information about the visit when I reach the Capitol Hill or see General Wilkinson whom I am going to call upon.
                  With the highest Esteem Yrs &c &c
                  
                     Thos Digges 
                     
                  
                  
                     I have not yet been able to obtain the Draft &ca. made by Genl Washington, Baron DaCalb, and anor. French Engineer of the Site at Warburton I believe the narrow minded & vile political Enmity held by the Generals intimates & Execrs is the cause of witholding it—I hope the visiting Gentlemen may have found a more eligible spot for Fort &ca—as this would be a dreadful inroad upon my retirement in age—
                  
               